Citation Nr: 1608158	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-26 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an initial rating in excess of 30 percent for acromegaly with prominent brow; broad nose and chin; large fingers to include left thumb calcification and tendonitis; large broad feet; left ventricle hypertrophy with mitral regurgitation associated with scar, status post left breast mass and pituitary gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to November 2003.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2007 (acromegaly) and July 2010 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was most recently before the Board in April 2012, when his claim for an increased rating for acromegaly was remanded for further development.  Increased rating claims for his service-connected right shoulder osteoarthrosis and a claim for TDIU were remanded to accord the RO an opportunity to issue a statement of the case (SOC) to the Veteran and to allow him to perfect his appeal if he so desired. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veteran perfected an appeal to the Board with respect to his TDIU claim.  

With respect to the increased rating claims for his service-connected right shoulder, the RO made a formal finding that the Veteran had not submitted a notice of disagreement with respect to the evaluations assigned; a statement of the case was therefore not issued.  See July 3, 2012 Memorandum.  The Board finds that an appeal with respect to his increased rating claims for his right shoulder has not been perfected and the Board has no jurisdiction over his increased rating claims for right shoulder osteoarthrosis.  38 C.F.R. § 20.302(b).

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.

2.  For the entire period on appeal, the Veteran's acromegaly is manifested, at its greatest severity, by enlargement of acral parts, overgrowth of long bones, arthropathy, hypertension and cardiomegaly; glucose intolerance has not been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2.  The criteria for a rating in excess of 30 percent for acromegaly with prominent brow; broad nose and chin; large fingers to include left thumb calcification and tendonitis; large broad feet; left ventricle hypertrophy with mitral regurgitation associated with scar, status post left breast mass and pituitary gland are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, 4.71a, Diagnostic Codes (DCs) 5003-7908 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  The Veteran meets the schedular criteria for TDIU.  

Evidence of record reflects that the Veteran last engaged in substantially gainful employment around May 2007.  See VA Form 21-8940.  The evidence reflects that the Veteran suffers from a multitude of service-connected severe orthopedic disabilities.  Taking into consideration the Veteran's work history and severity of his service-connected disabilities, the Board finds that the evidence reflects the Veteran is unable to maintain substantially gainful employment.  This conclusion is bolstered by an April 2008 Employment Feasibility Evaluation which determined that based on the severity of the Veteran's disability and functional limitations he was essentially unemployable. 

The Board has considered a November 2012 VA examiner's determination that the Veteran's orthopedic disabilities essentially do not prevent sedentary to light duty employment.  However, because the VA examiner did not consider all of the Veteran's orthopedic disabilities as a whole, little probative value is accorded to these opinions.

The Board recognizes the fact that the Veteran is currently in receipt of a combined 100 percent disability rating on a schedular basis for various disabilities throughout various portions of the period on appeal; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VA O.G.C. Prec. Op. No. 6- 99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.

The Board finds the evidence of record provides highly probative evidence in support of a TDIU.  The evidence of record shows that the Veteran's service-connected disabilities together preclude him from securing or following substantially gainful employment.  Affording the Veteran the benefit of the doubt, a TDIU is granted.  38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Veteran is seeking a disability rating in excess of 30 percent for service-connected acromegaly. The Veteran's disability is rated under Diagnostic Codes 5003- 7908.  Under DC 7908, acromegaly warrants a 30 percent disability rating if manifest by enlargement of acral parts or overgrowth of long bones, and enlarged sella turcica.  A 60 percent rating is warranted if manifest by arthropathy, glucose intolerance, and hypertension.  A 100 percent rating is warranted if manifest by evidence of increased intracranial pressure (such as visual field defect), arthropathy, glucose intolerance, and either hypertension or cardiomegaly.  38 C.F.R. § 4.119 (2015).

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Board notes that the Veteran is separately service-connected for osteoarthrosis of the right shoulder, left shoulder total arthroplasty, degenerative joint disease of the left hip status post joint replacement with residual scar, status post right knee replacement, degenerative joint disease of the right hip with limited range of motion, degenerative joint disease of the left knee with limited range of motion, degenerative disc disease of the lumbar spine with limited range of motion, and a right heel spur.  As the Veteran has not perfected an appeal with respect to the ratings or effective dates assigned for these orthopedic disabilities, the Board finds that the issue of whether increased ratings are warranted for these specific disabilities is not before the Board at this time.  No additional orthopedic manifestations warranting additional separate compensable ratings are demonstrated at this time. 

The Veteran underwent a VA examination in October 2003. The VA examiner noted that he had had a pituitary adenoma in 1992 but had no current complaints of headaches.  Hypertension or glucose intolerance was not diagnosed.  The Veteran underwent an additional VA examination in November 2006.  The Veteran reported changes in his vision. It was noted that he was wearing glasses.  The Veteran reported that he had side effects of headaches until 1996 with the resection of the tumor.  The Veteran denied any symptoms of glucose intolerance.  The VA examiner indicated the presence of arthropathy.  However, no evidence of increased cranial pressure was noted and it was specifically indicated that the Veteran had no visual impairment.  Glucose tolerance testing was within normal limits; hypertension was not noted.

A February 2008 private treatment note indicated that the Veteran had acromegaly with enlargement of the heart (cardiomegaly), high blood pressure and high cholesterol.  The Veteran underwent an additional VA examination in April 2010.  It was noted that the Veteran was on daily medication for hypertension.  The Veteran denied headaches, visual changes or glucose tolerance symptomatology. 

The Veteran was examined again at a September 2012 VA examination. Glucose testing was normal at that time.  The VA examiner noted that the Veteran had undergone a resection of a pituitary tumor in 1992 and 1996.  The VA examiner indicated that the Veteran had enlargement of acral parts, overgrowth of long bones, arthropathy, and hypertension.  Significantly, enlarged sella turcica, glucose intolerance, evidence of increased intracranial pressure, and cardiomegaly were not noted. 

At a November 2012 VA examination it was noted that the Veteran had enlargement of acral parts, overgrowth of long bones, arthropathy, and cardiomegaly.  The VA examiner indicated that enlarged sella turcica, glucose intolerance, hypertension, and evidence of increased intracranial pressure were not noted. 

The Board has additionally reviewed VA and private treatment records. A review of the evidence does not reflect glucose intolerance which is needed for a 60 percent disability rating.  Moreover, intracranial pressure was not demonstrated.  Despite the Veteran's complaints, the treatment records and VA examinations of record do not reflect symptomatology meeting the rating criteria for a 60 percent rating pursuant to Diagnostic Code 7908.  No other diagnostic codes are applicable.  Based on the evidence of record the Board finds that a rating in excess of 30 percent is not warranted.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for TDIU is being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

With respect to the Veteran's increased rating claim, this claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and private records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran's Social Security Administration (SSA) records have additionally been obtained. The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded examinations for his service-connected acromegaly in October 2003, November 2006, April 2010, September 2012, and November 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's acromegaly since the most recent VA examination.  

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in April 2012.  All those actions were accomplished, and there has been substantial compliance with the April 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a TDIU is granted.

An initial rating in excess of 30 percent for acromegaly with prominent brow; broad nose and chin; large fingers to include left thumb calcification and tendonitis; large broad feet; left ventricle hypertrophy with mitral regurgitation associated with scar, status post left breast mass and pituitary gland, is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


